Citation Nr: 0007749	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  99-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, and with the Army National Guard from February 1979 to 
February 1980.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

A preliminary review of the record reflects that the veteran 
has requested, but not been afforded, a personal hearing 
before the Board at the Huntington regional office.  In light 
of the foregoing, this case is remanded to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the regional office in Huntington, West 
Virginia, as soon as is practicable.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  By this 
action, the Board intimates no opinion as to the ultimate 
determination warranted in this case.  The veteran need not 
act until he receives further notice.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



